Citation Nr: 0704741	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for colon polyps and 
cancer, to include as due to ionizing radiation.

4.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

5.  Entitlement to service connection for skin cancer, to 
include as due to ionizing radiation.

6.  Entitlement to service connection for a seizure disorder, 
to include as due to ionizing radiation.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May  2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with his claims file.

The issue of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran experienced combat during World War II.

2.  The veteran was not exposed to radiation during any 
period of active military service.  

3.  The preponderance of the competent evidence of record is 
against finding that  colon polyps and cancer, prostate 
cancer, skin cancer, and a seizure disorder were incurred in 
or aggravated by service, or caused by in-service exposure to 
ionizing radiation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
colon polyps and cancer, prostate cancer, skin cancer, and a 
seizure disorder, all to include as due to exposure to 
ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claims.  The RO sent the 
veteran letters in June 2003, January 2006, and March 2006 in 
which he was informed of what was required to substantiate 
his claims and of his and VA's respective duties, i.e., that 
VA would attempt to obtain any additional records that he 
identified as being helpful to his claims.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issues.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The veteran's relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The evidentiary record does not show that any colon polyps 
and cancer, prostate cancer, skin cancer, and a seizure 
disorder, all to include as due to exposure to ionizing 
radiation, are associated with an established event, injury, 
or disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  38 C.F.R. § 3.159(c)(4)(i); compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Where appellant had 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown, but had 
not done so, thus not supporting conduct of a VA medical 
examination); and Charles  v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    




Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.


The Merits of the Claims

Service Connection; In General:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Notwithstanding the claimant's specific assertions as to a 
theory of entitlement, VA must also ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).      




Radiation Exposure:

Service connection may be granted for certain presumptive 
diseases such as epilepsies, certain organic diseases of the 
nervous system or malignant tumors if manifest to a 
compensable degree during the first post service year. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected. 38 U.S.C. § 
1112(c); 38 C.F.R. § 3.309(d). Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.

The veteran contends that his multiple claimed disabilities 
are due to exposure to  radiation, which he argues he 
sustained aboard the USS Springfield between April 1943 and 
December 1945.  He reports that while so assigned, he had 
official duties in Hiroshima and Nagasaki, performing supply 
missions.  His service personnel records reveal that he was 
awarded a Bronze Star for participation in 3rd fleet 
operations against Japan from July 10, 1945 to August 15, 
1945. 

Having carefully considered the veteran's contentions in 
light of the law and the evidence of record, the Board 
accords no credibility to the veteran's account of having 
been exposed to radiation during his Naval service as he has 
reported.  Because the veteran is not being credible in this 
report, and because there is otherwise no other competent 
evidence indicating he was so exposed, or indeed if he were 
so exposed to what degree, the presumptive provisions of 
statute and regulations do not apply.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946; or the 
veteran's presence at certain specified additional locations. 
38 C.F.R. § 3.309(b)(i), (ii).

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. 
§ 3.309(d)(2).

The provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) provide a presumption of service connection for 
certain diseases in the case of a radiation-exposed veteran, 
meaning one who was involved in a listed radiation risk 
activity in service.  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation although the regulation does not provide a 
presumption of service connection under Section 3.309(d).  
Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In December 2003, the RO submitted all available statements 
from the veteran to the Defense Threat Reduction Agency 
(DTRA) in order to substantiate his claimed exposure to 
ionizing radiation.  DTRA researched the veteran's duty 
assignments during the time periods in question, and provided 
documentation to support its finding that the veteran was not 
exposed to ionizing radiation in service.  38 C.F.R. § 3.311.  
Specifically, it was determined that the veteran's service 
record confirmed he reported aboard USS Springfield on 
September 9, 1944.  The ship's deck log indicated that the 
USS Springfield was anchored in Tokyo Bay, Japan, from 
September 3, 1945 to September 11, 1945; at Wakayama Bay from 
September 12, 1945 to September 15, 1945; at Tokyo Bay and 
Yokosuka Harbor from October 16, 1945 to October 17, 1945; 
and at Sasebo Harbor, from October 20, 1945 to November 21, 
1945, at which time the ship departed from Japan.  Tokyo Bay 
and Yokosuka were said to be approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki.  Wakayama Bay is 
approximately 175 miles from Hiroshima and 325 miles from 
Nagasaki.  Sasebo is approximately 180 miles from Hiroshima 
and 30 miles from Nagasaki.  As such, DTRA concluded that the 
naval records do not document the veteran's presence with the 
American occupation forces in Hiroshima or Nagasaki, Japan.

During his March 2006 Travel Board hearing, the veteran 
asserted that he was exposed to radiation as his tour of duty 
on board the USS Springfield had taken him to both Hiroshima 
and Nagasaki.  He added that he had delivered goods to both 
locations, spending approximately six hours at each location.  
He also described the vessel on which he was assigned having 
been anchored off the coast of each location.

A lay statement dated in June 2006 from a fellow serviceman 
of the veteran shows that the veteran was said to have served 
on a work party which delivered food on shore at Nagasaki.

The veteran's service medical records are devoid of evidence 
confirming exposure to ionizing radiation.  The Board has 
considered the assertions of the veteran, as well as the June 
2006 lay statement, however, the Board must accept the 
evidence from DTRA as opposed to correspondence from the 
veteran and his fellow serviceman.  The USS Springfield's 
deck logs disclosed no operations in the vicinity of Nagasaki 
or Hiroshima and no shore duty patrol by the veteran.  The 
official information from the DTRA directly contradicts the 
recollections of the veteran and his fellow serviceman.  

It is noteworthy that the official records generated by the 
U.S. Navy indicate all movements of the veteran's ship, as 
well as other significant circumstances occurring during the 
cruise.  In this respect, the veteran's recollection of the 
vessel having been docked in the cities in question is 
accorded no credibility.  

The veteran and his fellow former crewmember are not 
credible.  The deck logs of the veteran's assigned vessel 
were contemporaneously generated with the events reported, 
and clearly document movement of the ship as well as its 
operations.  In this respect, the deck logs are akin to such 
official records that generally are entitled to high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

In support of his assertion that he and his shipmates were 
exposed to radiation as a result of duties in Nagasaki and 
Hiroshima, the veteran has pointed to an October 1945, 
vessel-wide outbreak of dysentery reported in the vessel's 
records.  Although the assertion is made to support that 
prong of service connection addressing whether there is 
competent evidence of a nexus between the claimed in-service 
event and the current disorder, the veteran's allegation can 
also be interpreted to suggest that the contemporaneous 
factual record supports his assertion of the in-service event 
itself.  Sondel v. Brown, 6 Vet. App. 218, 220 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Observing 
the Board's obligation to review all issues reasonably raised 
from the record).

While the record clearly indicates such an outbreak, there is 
no competent evidence, or indeed a suggestion, that the event 
was caused by radiation.  To the extent the veteran or his 
fellow shipmate argue otherwise, their theory regarding the 
cause of the in-service event (i.e., the ship wide outbreak 
of dysentery) is not competent evidence.  The record is 
wholly devoid of any suggestion that radiation exposure, as 
opposed to any other cause, was the trigger for the dysentery 
outbreak, and the appellant is plainly not qualified to 
render a current medical opinions as to that contemporaneous 
event.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Combat Service:

The record indicates that the veteran served on the U.S. 
Naval Cruiser Springfield, a warship which saw combat action 
in the Pacific theater of operations.  Thus, the veteran's 
assertions of the events occurring during such combat are 
presumed credible.  See 38 U.S.C.A § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. 
§ 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  


Colon Polyps and Cancer, Prostate Cancer, and Skin Cancer

The veteran's service medical records do not show reports of 
or treatment for symptoms associated with colon polyps or 
colon cancer, prostate cancer, and skin cancer during 
service.

Post-service treatment records show that the veteran was 
first diagnosed with skin cancer in 1997.  Private medical 
records from the Western Pathology Consultants dated from 
July 1997 to March 1999 show that various lesions on the 
veteran's left cheek, left ear, and back were all confirmed 
as basal cell carcinoma.

A March 1999 pathology report from St. Mary's Regional 
Medical Center shows a diagnosis of adenocarcinoma of the 
colon.  Subsequent VA and private medical treatment records 
show additional treatment for benign colon polyps.

A private medical record from Carson-Tahoe Pathology dated in 
March 2001 shows that that the veteran was diagnosed with 
prostatic adenocarcinoma.  Subsequent VA and private medical 
treatment records show additional treatment for prostate 
cancer.

During his March 2006 Travel Board hearing, the veteran 
testified that he first developed colon polyps approximately 
22 years earlier and that he was subsequently treated for 
colon cancer, wherein he had a foot and a half section of his 
colon removed.  He added that he was diagnosed with prostate 
cancer within the preceding eight years, and that he was 
first diagnosed with skin cancer 30 years earlier.

As indicated above, service connection for a radiogenic 
disease may be established in one of four ways.  As to the 
first, all of the evidence shows that the veteran's colon, 
prostate, and skin cancer first became manifest decades 
following separation from service. There is no evidence that 
colon, prostate, or skin cancer was manifested in service or 
within the first post service year, thus service connection 
on a direct basis or a presumptive basis is not warranted.  
38 C.F.R. §§ 3.303, 3.309(a).

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  As indicated above, the veteran has not 
been found to have participated in service in "radiation-risk 
activity" as the term is defined by applicable law.  
Consequently, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).

As to the third method of establishing service connection, 
colon cancer, prostate cancer, and skin cancer are radiogenic 
diseases listed in 38 C.F.R. § 3.311.  In this regard, the 
regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
exposure to ionizing radiation, and that the evidence be of 
such character as to enable qualified personnel to prepare a 
dose estimate.

In this case, the veteran's service medical records are 
devoid of evidence confirming exposure to ionizing radiation.  
Without such evidence, there is no basis for referral for 
preparation of a dose estimate. (VA is not required to 
forward a claim to the Under Secretary for Benefits for 
review when the veteran has a "zero" dose estimate).  In the 
absence thereof, service connection cannot be granted 
pursuant to 38 C.F.R. § 3.311.

As to the fourth method of establishing service connection 
under Combee, direct service connection can be established 
for a disorder claimed to be a result of exposure to ionizing 
radiation by showing that the disease or malady was incurred 
during or aggravated by service, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service.  In the absence of any confirmation that the 
veteran was exposed to ionizing radiation, or as to any other 
cause, for the Board to conclude that the appellant's 
disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  
It has been observed that  statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's colon, prostate, and skin cancers are related to 
service on a direct basis or on any presumptive basis, 
including pursuant to the provisions of 38 C.F.R. § 3.311.  
The evidence is not in equipoise, therefore provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a favorable result for the veteran.  
The benefit sought on appeal is accordingly denied. 


Seizure Disorder

The veteran's service medical records show no evidence of 
symptoms associated with seizures during the veteran's period 
of active service.  Post-service VA and private outpatient 
treatment records show a history of intermittent treatment 
for seizures.

Hospital treatment records from the South Lyon Medical Center 
dated in October 1992 show that the veteran provided a 20 
year history of a seizure disorder, for which he had been 
taking medication.  

During his March 2006 Travel Board hearing, the veteran 
testified that his seizure disorder first developed 
approximately 35 years earlier.  He expressed his belief that 
exposure to radiation had contributed to his seizures.

Although epilepsies are included among the chronic diseases 
for which presumptive service connection is warranted under 
the provisions of 38 C.F.R. § 3.309(a) if the disability is 
manifested to a compensable degree within one year of 
service, the evidence of record does not show the presence of 
a seizure disorder in service or within one year after 
separation from active service.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. § 3.309(a) is 
not for application herein.

As noted above, the record does not show that the veteran 
participated in a radiation-risk activity as defined by 38 
C.F.R. § 3.309(d)(3)(ii), such that the veteran is considered 
to be a radiation-exposed veteran as defined by 38 C.F.R. 
§ 3.309(d)(3)(i); a seizure disorder is not among the 
diseases specific to radiation-exposed veterans as outlined 
in 38 C.F.R. § 3.309(d); and there is no evidence that the 
veteran was exposed to radiation as he contends.  Therefore, 
presumptive service connection under these sections is not 
for application.

The evidence of record does not show that veteran has been 
diagnosed with a radiogenic disease as shown in 38 C.F.R. § 
3.311(b)(2).  In this case, the claim is based upon a seizure 
disorder which is not a disease listed in section 
3.311(b)(2).  The veteran has not submitted competent medical 
evidence tending to show that his seizure disorder was a 
radiogenic disease.  Therefore, the development of this issue 
as required under the provisions of 38 C.F.R. § 3.311 does 
not apply to the veteran's claim.

As to establishing service connection pursuant to Combee, in 
the absence of any confirmation that the veteran was exposed 
to ionizing radiation, there is no competent medical evidence 
suggestive of any nexus between the veteran's disorders and 
any incident of military service.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's seizure disorder is related to exposure to any 
incident of military service.  The evidence is not in 
equipoise, therefore provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
favorable result for the veteran.  The benefit sought on 
appeal is accordingly denied. 




ORDER

Service connection for colon polyps and cancer, to include as 
due to ionizing radiation, is denied.

Service connection for prostate cancer, to include as due to 
ionizing radiation, is denied.

Service connection for skin cancer, to include as due to 
ionizing radiation, is denied.

Service connection for a seizure disorder, to include as due 
to ionizing radiation, is denied.


REMAND

The veteran has asserted that he has a current bilateral 
hearing loss disability and tinnitus that are etiologically 
related to his period of active service.  During his March 
2006 Travel Board hearing, he testified that during service, 
his military occupational specialty was that of a cook, but 
that his "battle station" was in the gunnery office where 
he served in communications.  He indicated that during his 
service, he was exposed to acoustic trauma in the form of 
anti-aircraft and bombardment missions.  He also indicated 
that he did have ear plugs, but did not always wear them 
during combat situations.  

Because the veteran served in combat, as found above, his 
account of in-service events is presumed credible.  West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 90, 98 (1993).

The veteran has also testified to continuous symptoms of 
hearing loss and tinnitus since his discharge from active 
duty.  He stated that he first experienced hearing loss and 
tinnitus during service, and that he was first treated for 
hearing loss by a private physician in El Paso, Texas, 35 
years earlier.  He noted that he did not have any records of 
post-service treatment for his hearing loss.

The veteran is competent to describe continuous symptoms of 
tinnitus and hearing loss since military service.  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The facts of this case are therefore similar to those in 
Charles, above, where it was held that a VA examination was 
necessary to ascertain if the claimed disorders were linked 
to active military service.  See Charles, 16 Vet. App. at 370 
(VA must obtain a medical opinion as to whether there is a 
nexus between a current disability and service, where there 
is competent evidence of a current disability and evidence 
indicating an association between that disability and the 
claimant's active service). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for bilateral 
hearing loss and tinnitus that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA ear disease examination.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  



The examiner should be provided with the 
veteran's claims file in conjunction with 
the examination, and should indicate in 
the report that the claims file was 
reviewed.  

Following the examination, it is requested 
that the examiner render an opinion as to 
whether any current hearing loss and/or 
tinnitus found on examination had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO/AMC will then readjudicate the 
veteran's claims.  If the determination of 
the claims remain unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


